Citation Nr: 1009962	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a respiratory 
disability manifested by spots in the lungs, to include 
sarcoidosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for left ear hearing loss, tinnitus, 
allergic rhinitis, and a chronic lung condition manifested by 
spots in the lungs, to include sarcoidosis. 

Pursuant to the appellant's request, a hearing before a 
member of the Board was scheduled for January 2010.  The 
Veteran did not appear for this hearing.  Since the Veteran 
failed to report for the hearing or provide good cause for 
that absence, and has not requested that the hearing be 
rescheduled, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2009).  

The claims are remanded to the RO via the Appeals Management 
Center in Washington D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The service medical records show that in November 1973, the 
Veteran was treated for a cold and sore throat, with runny 
ears and a runny nose.  On separation form service, chest X-
rays in January 1978 revealed no significant abnormalities.  
After service, a chest X-ray in December 2006 showed that the 
lungs were clear with no pleural abnormalities apparent.  In 
March 2007, the Veteran was seen for complaints of chest 
pain.  The clinician noted that the Veteran developed 
symptoms of upper respiratory infection (URI) five days 
earlier.  The impression was chest pain, abnormal EKG, and 
atypical viral bronchitis.  On follow-up evaluation it was 
noted that the Veteran's condition had markedly improved with 
medication.  An April 2007 private treatment note recorded an 
impression of normal pulmonary pressures.  

The Board finds that a VA examination would be useful to 
determine whether there is any current respiratory 
disability, and whether any such disability is related to 
service.  The evidence shows in-service treatment for 
respiratory symptomatology and post-service treatment for 
respiratory symptomatology.  In addition, the Veteran has 
related those treatments in her statements.  Therefore, the 
Board finds that an examination to determine if any current 
respiratory disability is related to service is needed.  
38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The service medical records show that the Veteran was treated 
in March 1975 and June 1977 for bilateral and left ear otitis 
externa.  Audiological testing in June 1972, June 1977, and 
January 1978, revealed normal hearing.  The Veteran now 
contends that she has hearing loss that is related to 
service.  

The Board finds that a VA examination would be useful to 
determine whether there is any current hearing loss or 
tinnnitus, and whether any such disability is related to 
service.  The evidence shows in-service treatment for otitis 
and the Veteran has claimed current tinnitus and left ear 
hearing loss related to that in-service complaint. Therefore, 
the Board finds that an examination to determine if any 
current tinnitus or left ear hearing loss is related to 
service is needed.  38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006)

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any respiratory disability, to include 
spots on the lungs, sarcoidosis, or 
allergic rhinitis.  The examiner should 
review the claims file and should note 
that review in the examination report.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state 
whether any current respiratory 
disability is shown.

b)  The examiner should specifically 
state whether any sarcoidosis, 
allergic rhinitis, or disability 
manifested by spots on the lungs is 
shown.

c)  For each respiratory disability 
shown, the examiner should state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the disability is 
related to the Veteran's service or 
to any treatment for respiratory 
symptoms in service.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
any tinnitus or left ear hearing loss.  
The examiner should review the claims 
file and should note that review in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should state 
whether any tinnitus or left ear 
hearing loss is shown.

b)  The examiner should state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any tinnitus or 
left ear hearing loss is related to 
the Veteran's service or to any 
treatment for otitis in service.

3.  Then, readjudicate the issue on 
appeal.  If any decision is adverse to 
the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



 Department of Veterans Affairs


